UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7305



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD LEE BROOKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:02-cr-00153-RAJ; 2:06-cv-00143-RAJ)


Submitted:   December 21, 2006             Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Lee Brookins, Appellant Pro Se. Sherrie Scott Capotosto,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Lee Brookins seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).       A   prisoner     satisfies      this   standard    by

demonstrating     that    reasonable         jurists   would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Brookins has

not made the requisite showing.          Although Brookins’ § 2255 motion

was timely, see Clay v. United States, 537 U.S. 522, 532 (2003), we

nevertheless find that he has failed to make the requisite showing

for a certificate of appealability to issue.                See United States v.

Morris,   429    F.3d    65,   69-72    (4th    Cir.    2005),    cert.    denied,

___U.S.___, 75 U.S.L.W. 3167 (Oct. 2, 2006) (No. 05-11378) (holding

that decision in United States v. Booker, 543 U.S. 220 (2005) is

not   retroactively      applicable     to    cases    on   collateral    review).

Accordingly, we deny a certificate of appealability and dismiss the


                                       - 2 -
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -